                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA

    Jerome Watson, #317794,                                    C/A No. 1:19-138-JFA-SVH

                   Petitioner,

    vs.
                                                                           ORDER
    Warden Williams,


                   Respondent.


          Jerome Watson (“Petitioner” or “Watson”), proceeding pro se, filed an action

pursuant to 28 U.S.C. § 2254, seeking certain habeas relief. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2), D.S.C., the case was referred to the Magistrate

Judge.

          The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that Watson’s petition should be dismissed with

prejudice and without issuance and service of process because of Petitioner’s failure to

prosecute and because independently, Petitioner’s habeas petition is untimely under 28

U.S.C § 2244(d). (ECF No. 12). The Report sets forth in detail the relevant facts and

standards of law on this matter, and this Court incorporates those facts and standards



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule
    73.02(B)(2)(g) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court. The
    recommendation has no presumptive weight, and the responsibility to make a final determination remains
    with the court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making a de novo
    determination of those portions of the Report and Recommendation to which specific objection is made,
    and the Court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate
    Judge, or recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1).
                                                                                                        1
without a recitation. Petitioner was advised of his right to object to the Report, which was

entered on the docket on March 15, 2019. (ECF No. 12). The Magistrate Judge required

Petitioner to file objections by March 29, 2019. Id. However, Petitioner did not file any

objections. In the absence of specific objections to the Report of the Magistrate Judge, this

Court is not required to give any explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

        After carefully reviewing the applicable laws, the record in this case, as well as the

Report, this Court finds the Magistrate Judge’s recommendation fairly and accurately

summarizes the facts and applies the correct principles of law. Accordingly, the Court

adopts the Report and Recommendation. (ECF No. 12). Watson’s petition in this case is

dismissed with prejudice and without issuance and service of process.

        Further, because Petitioner has failed to make “a substantial showing of the denial

of a constitutional right,” a certificate of appealability is DENIED. 28 U.S.C. §

2253(c)(2). 2


        IT IS SO ORDERED.



April 18, 2019                                             Joseph F. Anderson, Jr.
Columbia, South Carolina                                   United States District Judge


2
  A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating that reasonable jurists
would find both that his constitutional claims are debatable and that any dispositive procedural rulings by
the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v.
McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In the instant matter,
the Court finds that the defendant has failed to make “a substantial showing of the denial of a constitutional
right.”
                                                                                                             2
